  Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 1 of 6

                                                                                      Steve J. Martin
OFFICE OF THE MONITOR                                                                         Monitor

NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.                                         Anna E. Friedberg
                                                                                     Deputy Monitor

                                                                       135 West 41st Street, 5th Floor
                                                                                 New York, NY 10036
                                                         +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                   May 6, 2020
VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006

Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       Given the delay in filing the Ninth Monitor’s Report (see docket 337) and the

impact that the dynamic and emergent circumstances relating to COVID-19 is having on

the operations within the Department, and may have on the implementation of the Nunez

reforms, the Monitoring Team believes it is important to provide to the Court relevant

information regarding these matters. Our brief update is attached.

       Please do not hesitate to reach out should you have any questions or require

further follow-up. The Monitoring Team will continue to monitor this situation closely

and apprise the Court of any changes that may impact the Nunez reforms.

                                       Sincerely,

       s/ Steve J. Martin                            s/ Anna E. Friedberg
       Steve J. Martin, Monitor                      Anna E. Friedberg, Deputy Monitor
      Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 2 of 6



                                        COVID-19 Update

                                            May 6, 2020

       The State of New York has been under a State of Emergency order since March 7, 2020. 1

As it has with all facets of life, the COVID-19 crisis has directly impacted operations at the

Department of Correction and has caused a major shift in the way the Department does its work.

The pandemic is simply unprecedented in the Monitoring Team’s experience in operating and

monitoring confinement operations. While the Department has had to implement many changes

over the last four years to advance the Nunez reforms, the Department is currently facing its most

significant challenges to date. This crisis has tested and will continue to challenge all who work

for the Department of Correction and Correctional Health Services and will require a Herculean

effort to enable the agency to return to its normal operations. The Department’s efforts to address

these challenges under extraordinary and incredibly stressful conditions must be acknowledged.

       The Correction Officers, Captains, Assistant Deputy Wardens, Deputy Wardens,

Wardens, Chiefs, and staff from the Quality Assurance and Integrity, Maintenance, Health

Affairs, and Programming, as well as the staff from Correctional Health Services are providing

invaluable support and making significant personal sacrifices to maintain the operations of the

jails while altering many practices related to sanitation and safety. The Monitoring Team remains

in close contact with the Executive leadership team, the Strategic Partnership Division, the

Complex Litigation Unit, the Nunez Compliance Unit, the Investigations and Trials Division, the

E.I.S.S. Division, as well as the Programming and the Training Divisions. In order to support the

overall efforts of social distancing, the Department has also transitioned over 900 staff to tele-


1
 See Executive Order No. 202: Declaring a Disaster Emergency in the State of New York (available at
https://www.governor.ny.gov/news/no-202-declaring-disaster-emergency-state-new-york).
        Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 3 of 6



working since this crisis began. Notably, the Department’s IT division has ably and quickly

responded to these unprecedented technological needs and supported a quick transfer to tele-

working.

        While operations have certainly been disrupted, the potential impact on the Nunez

reforms remains to be seen. This crisis has required that new and innovative practices and

procedures be developed and implemented in a very short period of time. The Monitoring Team

has seen the creation and development of certain initiatives that may serve the Department well

into the future, long after this crisis is over. The Department has been working very hard and all

divisions across the agency have, to varying degrees, adapted to new and unprecedented

circumstances in the face of these uncertain times.

    •   Jail Population

        The population in the jails has been drastically reduced since November 1, 2015, the

Effective Date of the Consent Judgment. The total population of 3,892 inmates on May 4

represents a 61% reduction in population since the Effective Date of the Consent Judgment and

is the lowest DOC population since 1946. 2 This reduction reflects significant efforts, over many

years, by the State, City, Department, and other stakeholders. It is worth noting that in order to

reduce the number of people who may be exposed to COVID-19 in the jails, over the past six

weeks, the inmate population has been reduced by 29% (from 5,447 on March 16, 2020 to 3,892

on May 4, 2020). To our knowledge, the population reduction achieved by the Department and

the City is among the highest reduction in the nation both as a response to COVID-19 and as part

of the City’s overall criminal justice reforms. Such a significant reduction in the DOC population


2
 The average daily population was 10,009 inmates in November 2015, 9,454 inmates in December 2016,
8,944 inmates in December 2017, 7,960 inmates in December 2018, 6,341 inmates in December 2017.




                                                 2
        Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 4 of 6



will almost certainly have benefits in the overall management of the system, as well as in further

advancing the aims of the Nunez reforms.

    •   COVID-19 Testing & Diagnoses

        As is the case in correctional facilities throughout the country, COVID-19 has had a

severe impact on the people who live and work in DOC facilities. Tragically, at least ten DOC

staff members (both uniform and civilian) and three individuals in custody have died from

COVID-19. As of May 5, 2020, a total of 1,179 DOC staff members (1,105 uniform and 74

civilian staff) have tested positive for COVID-19. 3 The City reports that all DOC personnel with

symptoms (uniform and civilian staff) have access to COVID-19 testing. As of May 4, 2020, 369

individuals currently incarcerated have tested positive for COVID-19. 4 The City reports that all

vulnerable and/or high-risk inmates and those inmates who are symptomatic, are currently being

tested for COVID-19 by Correctional Health Services. The City also reports that Correctional

Health Services has expanded COVID-19 testing to any individuals newly admitted into the jails

– new female admission testing began last week and new male admission testing began on May

4, 2020. This expansion of testing is necessary, prudent, and important.

    •   Department Protocols and Procedures

        The Department, in conjunction with Correctional Health Services, has had to develop

and implement a series of protocols and procedures to address COVID-19. Given the potential

impact of these changes on the Nunez reforms, the Monitoring Team provides a summary of

these initiatives below. This information is shared in order to provide the Court context of the

3
  As of May 5, 2020, 2,858 DOC staff (uniform and non-uniform) have been cleared to return to work
since the pandemic began.
4
  This number is not cumulative and so it reflects the number of inmates incarcerated as of May 4, 2020
that have tested positive of COVID-19.




                                                    3
       Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 5 of 6



standards that have been set. It is important to note that the Monitoring Team has not

independently verified that these procedures have been implemented, and it is possible that there

may be gaps between the reported standards and the extent to which they are implemented. 5

             o Prevention Efforts

        The Department reports it has established a series of protocols to create social distancing

and to reduce the number of people using congregate spaces. In-person visitation, most in-person

court appearances (per court order), and external programming have been temporarily

suspended. The Department reports it has established alternatives to preserve these functions

including tele-visits, tele-court, and written and electronic programming materials are available

to people in custody.

        The Department reports that all individuals, including staff, entering any DOC facilities

are being screened for flu-like symptoms, including a mandatory temperature screening. The

Department also reports that staff and inmates are provided with masks, as well as other PPE, as

appropriate. As for sanitation and hygiene in the jails, the Department reports that soap and

cleaning supplies are available in every housing area, free of charge. The Quality Assurance and

Integrity Division has developed quality assurance and auditing processes to assess the daily

presence of soaps, disinfectants, and other sanitation supplies, and assess all sinks are operational

in the facilities. The Department also reports that DOC housing units, dayrooms, and common

spaces are to be cleaned once daily, as are all transportation vehicles; all shower areas are to be

cleaned three times a day; and all telephones and “high-contact” surfaces are to be cleaned every

two hours.


5
 The Monitoring Team is aware of allegations as well as legal proceedings in which there are disputes
about the extent to which these protocols and procedures have been implemented as described.




                                                   4
         Case 1:11-cv-05845-LTS-JCF Document 338 Filed 05/06/20 Page 6 of 6



              o Communication

          Strategies have been implemented to provide frequent, accurate information to those in

the jails and to give guidance on best practice. Written guidelines, verbal briefings and visual

aids have been distributed and/or displayed in all facilities to encourage adhering to limits on the

number of people who congregate in the dayroom, bathrooms, and shower areas at any given

time. Each weekday, the Department produces an end-of-day report that advises staff of

important information related to COVID-19 and provides encouragement for staff from various

agency leaders. The Department also maintains a webpage 6 that outlines its COVID-19 Action

Plan.

              o Housing

          The Department reports working closely with Correctional Health Services on how best

to house individuals in custody to minimize the possibility of the spread of COVID-19 as well as

address those individuals who may have been exposed to the virus and/or are exhibiting

symptoms. DOC has reopened the Eric M. Taylor Center (a recently closed Facility) in order to

house newly admitted individuals showing symptoms of COVID-19, and to expand capacity for

the housing of those who are COVID-19 positive. DOC has also created a dedicated intake in the

Manhattan Detention Center for individuals without COVID-19 symptoms.




6
    See https://www1.nyc.gov/site/doc/media/coronavirusap.page




                                                   5
